Citation Nr: 1615166	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for loss of teeth with osteopenia.

2.  Entitlement to service connection for a right shin scar.

3.  Entitlement to specially adapted housing.

4.  Entitlement to an initial rating greater than 20 percent for bilateral L5 spondylosis.

5.  Entitlement to an initial rating greater than 20 percent for radiculopathy of the left lower extremity.

6.  Entitlement to an initial rating greater than 10 percent for a lumbar incisional scar.

7.  Entitlement to an initial rating greater than 10 percent for sciatica and radiculopathy of the right lower extremity.

8.  Entitlement to an initial compensable evaluation for a linear scar of the lumbar spine.

9.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is associated with the claims file.

As an initial matter, the Board observes that the RO developed the Veteran's claim for entitlement to service connection for a right shin scar as a claim to reopen a previously denied claim for entitlement to service connection for residuals of a right shin laceration, requiring new and material evidence prior to consideration on the merits.  In that regard, the record reflects that service connection for residuals of a laceration to the right lower leg was denied by the RO in a November 1988 rating decision.  Although the November 1988 rating decision does not provide the basis upon which the claim was denied, the rating decision notes that the service treatment records showed a laceration to the right lower leg in March 1987 during service, that an X-ray noted no fracture, that the Veteran had full range of motion, and that the Veteran reported difficulty walking and pain with running.  However, review of the November 1988 rating decision does not show that the RO considered entitlement to service connection for the residual scar on the right lower leg, which was shown in the July 1988 VA examination.  Instead, from the limited reasoning provided, it appears that the RO denied the Veteran's claim for entitlement to service connection for residuals of a right shin laceration based upon the existence (or lack thereof) of orthopedic residuals of the injury.  Accordingly, the Board construes the Veteran's May 2011 claim for entitlement to service connection for a right shin scar as an original claim for service connection, not requiring new and material evidence, because the November 1988 rating decision did not adjudicate whether service connection was warranted for a right shin scar.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that a claim based upon a distinctly diagnosed disease or injury has a different factual basis, and as such, cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury) and Velez v. Shinseki, 23 Vet. App. 199 (2009) (holding that if a new claim is not based upon a diagnosed disease or injury that is distinct from a claim previously considered, then VA must evaluate whether the evidence submitted since the last final decision on that claim tends to substantiate an element of a previously adjudicated matter).

In an April 2013 rating decision, the RO granted the Veteran's claims for entitlement to service connection for bilateral L5 spondylosis, left lower extremity radiculopathy, lumbar incisional scar, right lower extremity sciatica and radiculopathy, and lumbar linear scar, and assigned initial disability ratings and effective dates.  In May 2013, the Veteran filed a notice of disagreement to the ratings assigned in the April 2013 rating decision, and reported that the Veteran was unable to maintain gainful employment.  A request for TDIU is not a separate claim for benefits, but is best analyzed as a request for an appropriate disability rating, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran raised the issue of entitlement to a TDIU in his May 2013 notice of disagreement; accordingly, that issue has been raised in conjunction with the Veteran's increased rating claims, and is properly before the Board.

Since the RO issued its May 2013 statement of the case, a substantial amount of evidence was added to the claims file.  An automatic waiver of Agency of Original Jurisdiction (AOJ) consideration applies in this case, because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for AOJ consideration of the evidence.  See 38 U.S.C.A. § 7105 (West 2014).

The issues of entitlement to specially adapted housing, entitlement to increased ratings for bilateral L5 spondylosis, left lower extremity radiculopathy, lumbar incisional scar, right lower extremity radiculopathy and sciatica, and lumbar linear scar, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In January 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of entitlement to service connection for loss of teeth with osteopenia.

2.  The Veteran's right shin scar was incurred during active duty service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the claim of entitlement to service connection for loss of teeth with osteopenia have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2015). 

2.  With consideration of the benefit of the doubt, the criteria for entitlement to service connection for a right shin scar have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204. 

During a January 2016 hearing before the Board, the Veteran withdrew his appeal of the claim of entitlement to service connection for loss of teeth with osteopenia.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Right Shin Scar

Without deciding whether notice and development requirements have been satisfied with regard to the Veteran's claims, the Board is not precluded from adjudicating the issue of entitlement to service connection for a right shin scar.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Although the RO has not yet considered the claim for entitlement to service connection for a right shin scar on the merits, the Board finds no prejudice in adjudicating this claim without remanding it first to the RO for initial adjudication, as the Board is granting service connection for the benefit sought.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that service connection for a right shin scar is warranted.  During his January 2016 hearing before the Board, the Veteran testified that in March 1987, during service, he fell and injured his leg, which resulted in 77 stitches for the resulting laceration.  He noted that the laceration became infected during service, and that he required treatment for his large wound.  The Veteran explained that he now has a large scar on his right shin, which is symptomatic at times, and causes occasional severe stabbing pain.  He also indicated that the scar is discolored, indented, that it flakes, and that it takes a long time to heal if bumped.  

The Veteran's service treatment records reflect that he incurred a laceration to his right lower leg from blunt trauma in March 1987.  The records reflect that the Veteran was doing a handstand and fell backwards, injuring his leg.  An X-ray was performed, which was negative for fracture.  Physical examination of the leg revealed a laceration to the right lower leg measuring 12 centimeters (cm.) by 5 cm. by 1 cm.  Treatment records dated later in March 1987 reflect that he wound separated and was leaking fluid.  The Veteran was treated and prescribed antibiotics.  His sutures were removed in late March 1987, and an April 1987 record reflects that the wound was clean.

In July 1988, the Veteran underwent a VA examination.  The Veteran reported that his right leg went numb and burned at the location of his right lower leg scar.  The examination notes a history of right shin injury in March 1987 which resulted in a wound and stitches.  The examiner noted that the wound was healed and that the Veteran experienced numbness and a burning sensation at times.  The Veteran denied difficulty walking but noted some pain with running.  The diagnosis was right shin pain with history of lacerated wound with healed scar.

After thorough consideration of the evidence contained in the Veteran's claims file, the Board concludes that, with consideration of the benefit of the doubt, service connection for a right shin scar is warranted.  

As noted above, the Veteran's service treatment records document that he incurred an in-service right shin laceration for which he received stitches.  The service treatment records reflect that the injury measured 12 cm. by 5 cm. by 1 cm.  Thus, there is evidence of an in-service right shin injury.  Additionally, there is evidence of a current right shin scar, as shown in the July 1988 VA examination and by the Veteran's lay testimony.  In that regard, the Veteran is competent to testify as to observable symptoms, such as the existence of a right shin scar.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is also competent to report that his current right shin scar is the same scar that he had during military service, following his right shin laceration.  Further, the July 1988 VA examiner clearly linked the Veteran's diagnosed scar to his in-service right shin laceration.  Although the July 1988 VA examiner did not provide an etiological opinion with supporting rationale, the Board finds the lay testimony provided by the Veteran and the July 1988 VA examination linking the Veteran's healed right shin scar to his military service sufficient to establish the Veteran's entitlement to service connection.  

Therefore, with consideration of the benefit of the doubt, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's current right shin scar is related to his active duty service.  When resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

The claim of entitlement to service connection for loss of teeth with osteopenia is dismissed.

Entitlement to service connection for a right shin scar is granted.


REMAND

I.  Manlincon Remand

The claims for entitlement to increased ratings for a back disability, radiculopathy of the left lower extremity, radiculopathy and sciatica of the right lower extremity, lumbar incisional scar, and lumbar linear scar, and entitlement to a TDIU are remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In an April 2013 rating decision, the RO granted service connection for bilateral L5 spondylosis, and assigned a 20 percent rating, effective November 26, 2012; granted service connection for left lower extremity radiculopathy, and assigned a 20 percent rating, effective November 26, 2012; granted service connection for right lower extremity radiculopathy with sciatica, and assigned a 10 percent rating, effective November 26, 2012; granted service connection for a lumbar incisional scar, and assigned a 10 percent rating, effective November 26, 2012; and granted service connection for a lumbar linear scar, and assigned a noncompensable rating, effective November 26, 2012.  In May 2013, the Veteran filed a notice of disagreement to the April 2013 rating decision, contesting the evaluations assigned for each of these disabilities, and raising the issue of entitlement to a TDIU.  As the RO has not yet issued a statement of the case with regard to these issues, remand is necessary.

II.  Specially Adapted Housing

As noted above, the Board is remanding the issues of entitlement to increased ratings for a back disability, radiculopathy of the left lower extremity, radiculopathy and sciatica of the right lower extremity, lumbar incisional scar, lumbar linear scar, and entitlement to a TDIU.  As the outcome of such claims, particularly the bilateral lower extremity claims, may impact the Veteran's claim for specially adapted housing, the Board finds that the issue of entitlement to specially adapted housing is inextricably intertwined with the Veteran's remanded claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, the Veteran's remanded claims should be adjudicated prior to the RO's readjudication of his specially adapted housing claim.

III.  Other Issues

Review of the record reflects that there may be additional evidence pertinent to the Veteran's claims which has not yet been obtained.  Specifically, the Veteran reported in a May 2013 notice of disagreement that he is receiving disability benefits from the Social Security Administration.  As these records have not yet been considered, the RO should obtain them and associate them with the claims file prior to readjudicating the Veteran's claims, as VA has a duty to obtain potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, in March 2016, the Veteran's representative submitted a compact disc (CD) which purportedly contained pertinent VA treatment records from the VA Medical Center in Dublin.  However, a VCIP Unscannable Documents Placeholder dated in March 2016 reveals that the CD which was submitted was blank, and so the identified documents could not be uploaded to the electronic claims file.  As these records may be pertinent to the Veteran's claims, the RO should contact the Veteran's representative, notify him that the CD submitted in March 2016 did not contain any records, and request that he re-submit the pertinent evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran's representative advising him that the CD submitted in March 2016 in support of the Veteran's claims did not contain any records, including the identified VA treatment records from Dublin.  Afford the Veteran's representative another opportunity to submit that evidence or to identify the pertinent evidence and request the RO to obtain and associate it with the claims file.

2.  The RO must contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records relating to his award of SSA disability benefits.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, must be included in the claims file.  All records provided by SSA also must be included in the claims file.  All attempts to secure this evidence must be documented in the evidence of record. 

3.  Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to increased ratings for a back disability, radiculopathy of the left lower extremity, radiculopathy and sciatica of the right lower extremity, lumbar incisional scar, and lumbar linear scar, and entitlement to a TDIU, pursuant to a May 2013 notice of disagreement to an April 2013 rating decision.  38 C.F.R. § 19.26 (2015).

4.  After conducting the development requested above, after readjudicating the issues of entitlement to increased ratings for a back disability, radiculopathy of the left lower extremity, radiculopathy and sciatica of the right lower extremity, lumbar incisional scar, and lumbar linear scar, and after adjudicating the issue of entitlement to a TDIU, the Veteran's specially adapted housing claim should be readjudicated based on the entirety of the evidence of record.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


